Citation Nr: 0813501	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-41 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1976 to May 
1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Milwaukee, Wisconsin, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The issue of entitlement to service connection for a head 
injury was previously addressed and denied by the AOJ in 
March 1998.  In a January 2005 rating decision, the agency of 
original jurisdiction (AOJ) determined that no new and 
material evidence had been submitted sufficient to reopen the 
claim.

The Board notes that in his original claim filed in January 
1998, the appellant noted that he had a head injury in 1979.  
The 1998 rating decision denied service connection for 
residuals of a May 1980 incident under Diagnostic Code 8045, 
pertaining to organic disease of the central nervous systems, 
noting "no actual disability."  The Board notes that a May 
1979 record indicates that he had sustained a laceration to 
his left forehead about one month earlier, had bumped it in 
the same spot the night before, and complained of pain 
radiating to the left submandibular area.  

In May 2004, the appellant stated that he was seeking service 
connection for headaches and residuals of a gash to his head 
during service, noting he had had stitches at the site of the 
injury.  Evidence associated with the claims file in December 
2006 from the Social Security Administration (SSA) note a 
seizure disorder.  In addition, the Board notes that a 
November 1981 treatment record notes six years of active 
duty, but other evidence indicates that the veteran was not 
on active duty for this long of a period.  In light of these 
findings, the Board finds that the appellant's dates of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) should be verified.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify all dates of 
ACDUTRA and INACDUTRA.  

2.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



